internal_revenue_service number release date index number ------------------------------------------------------- ------------------------ -------------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------------ id no ------------- telephone number --------------------- refer reply to cc psi b04 plr-148837-08 date date date of death --------------------------- date of death --------------------------- --------------------- -------------------------- ------------------- --------------------------- -------------------- ---------------------------- ------------------------ ------------------------------ ------------------------ --------------------- ------------------------------ ------------------- ----------------------- decedent date spouse child a child b grandchild grandchild grandchild grandchild grandchild grandchild grandchild child c revocable_trust -------------------------------------------------------------- marital trust family_trust a b attorney c d e date f -------------------------------------- -------------------------------------- --------------- --------------- ------------------------------ --------------- --------------- ----------- ------------------ ----------- dear ---------------- plr-148837-08 this responds to the letter dated date from your representative requesting an extension of time under sec_301_9100-3 of the procedure and administration regulations to make an election to treat a marital trust as two separate trusts under sec_26_2652-2 of the generation-skipping_transfer_tax regulations and requesting a ruling on the application of the gst tax allocation rules under sec_2632 of the internal_revenue_code as in effect for the year in issue the facts and representations submitted are summarized as follows decedent died on date date is a date that is prior to date decedent was survived by spouse child a child b grandchild grandchild grandchild grandchild grandchild grandchild and grandchild child c predeceased decedent but was survived by grandchild and grandchild during his lifetime decedent created revocable_trust which became irrevocable on the date of his death article of revocable_trust provides for the creation of marital trust a qualified terminal interest property qtip_trust upon decedent’s death article further provides that upon the death of spouse the assets of marital trust are distributed to family_trust unless spouse exercises her limited testamentary power to appoint the income and principal of marital trust to or among decedent’s descendants spouses of decedent’s descendants or certain charitable organizations article of revocable_trust provides for the creation of family_trust upon decedent’s death the distribution provisions of article are summarized as follows the trustee in the trustee’s discretion shall pay the income of the family_trust at least quarterly to spouse and or to decedent’s descendants in equal or unequal proportions in relation to their respective needs and best interests the trustee may distribute principal to spouse and to any child of decedent that may be dependent on spouse as the trustee deems advisable subject_to an ascertainable_standard upon the death of spouse the trustee shall distribute the assets of family_trust including the assets of marital trust added thereto as follows three-eighths to child a if she survives decedent one- eighth to each of child b and grandchild if they survive decedent and one-sixteenth to each of grandchild grandchild grandchild grandchild grandchild and grandchild if they survive decedent if any of the distributions fail for lack of a surviving taker the distribution shall be distributed pro_rata to the remaining distributees who survive decedent under decedent’s will after the devise of decedent’s personal_property to spouse all the residue of decedent’s estate was devised to the trustee of revocable_trust the marital trust was funded with dollar_figurea and the family_trust was funded with dollar_figureb plr-148837-08 the executor of decedent’s estate retained attorney to prepare the estate’s form_706 united_states estate and generation-skipping_transfer_tax return attorney represented that he was fully knowledgeable and experienced with respect to estate_tax returns and generation-skipping_transfer_tax issues the form_706 was timely filed on schedule m of form_706 the executor elected to treat the assets of marital trust as qualified_terminable_interest_property qtip under sec_2056 of the code on schedule r of form_706 the executor made a special election under sec_2652 to treat the assets of marital trust for gst tax purposes as if the election under sec_2056 had not been made a reverse_qtip_election in preparing schedule r for decedent’s estate attorney mistakenly believed that gst tax could be avoided by allocating decedent’s gst_exemption to the trusts based on the amount of trust assets that would ultimately be distributed to skip persons accordingly the amounts of decedent’s gst_exemption affirmatively allocated by the executor to marital trust dollar_figurec and family_trust dollar_figured on schedule r were insufficient to result in an inclusion_ratio of zero for either trust approximately dollar_figuree of decedent’s gst_exemption remained unallocated after the filing of the form_706 subsequent to the filing of decedent’s form_706 sec_26_2652-2 of the generation- skipping transfer_tax regulations was issued this regulation provides a transitional rule that allows certain trusts subject_to a reverse_qtip_election to which gst tax exemption had been affirmatively allocated to be treated as two separate trusts as a result of this rule only a portion of the trust would be treated as subject_to the reverse_qtip_election and that portion would be treated as having a zero inclusion_ratio the deadline for making the election set forth in the transitional rule was date attorney failed to advise the executor or the trustee of marital trust to split the marital trust into a gst exempt and gst nonexempt marital trust and failed to advise the executor of the election provided in sec_26_2652-2 spouse died on date at which point the failure to split marital trust was discovered the executor of decedent’s estate has requested the following rulings the estate is granted an extension of time to elect to treat marital trust as two separate trusts pursuant to the terms of revocable_trust and sec_26_2652-2 such that one trust has an inclusion_ratio of zero due to the previous allocation of decedent’s gst_exemption to marital trust and the other trust has an inclusion_ratio of one for gst tax purposes the reverse_qtip_election would be treated as applying only to the trust with the zero inclusion_ratio the automatic allocation rules for allocating a decedent’s gst_exemption under sec_2632 as in effect for the year in issue apply to family_trust such that dollar_figuref of plr-148837-08 decedent’s gst_exemption was deemed allocated to family_trust with the result that the trust has an inclusion_ratio of zero under sec_2642 law and analysis sec_2601 imposes a tax on every gst a gst is defined under sec_2611 as a taxable_distribution a taxable_termination and a direct_skip sec_2602 provides that the amount of the tax is the taxable_amount multiplied by the applicable_rate sec_2641 defines applicable_rate as the product of the maximum_federal_estate_tax_rate and the inclusion_ratio with respect to the transfer under sec_2642 the inclusion_ratio with respect to any property transferred in a generation-skipping_transfer from a_trust is the excess of one over the applicable_fraction determined for the trust under sec_2642 the applicable_fraction is a fraction the numerator of which is the amount of gst_exemption allocated to the trust and the denominator of which is generally the value of the property transferred to the trust sec_2631 as in effect for the year in issue provided that for purposes of determining the inclusion_ratio every individual shall be allowed a gst_exemption of dollar_figure which may be allocated by such individual or his executor to any property with respect to which such individual is the transferor sec_2631 provides that any allocation under sec_2631 once made shall be irrevocable sec_2632 provides that any allocation by an individual of his or her gst_exemption under sec_2631 may be made at any time on or before the date prescribed for filing the estate_tax_return for such individual's estate determined with regard to extensions regardless of whether such a return is required to be filed sec_2632 and b as in effect for the year in issue provide that any portion of an individual's gst_exemption which has not been allocated within the time prescribed in sec_2632 shall be deemed to be allocated first to property which is the subject of a direct_skip occurring at the individual's death and second to trusts with respect to which the individual is the transferor and from which a taxable_distribution or a taxable_termination might occur at or after the individual's death sec_2632 as in effect for the year in issue provides that an allocation under sec_2632 is to be made among the properties described in sec_2632 and the trusts described in sec_2632 as the case may be in proportion to the respective amounts at the time of allocation of the nonexempt portions of such properties or trusts sec_26_2632-1 provides that an allocation of a decedent's unused gst plr-148837-08 exemption by the executor of the decedent's_estate is to be made on the appropriate united_states estate and generation-skipping_transfer_tax return form_706 filed on or before the date prescribed for filing the return including extensions sec_26_2632-1 provides that a decedent's unused gst_exemption is automatically allocated on the due_date for filing form_706 to the extent the gst_exemption is not otherwise allocated by the decedent's executor on or before that date the automatic allocation occurs whether or not a return is actually required to be filed unused gst_exemption is allocated pro_rata first to direct skips treated as occurring at the transferor's death the balance if any of unused gst_exemption is allocated pro_rata to trusts with respect to which a taxable_termination may occur or from which a taxable_distribution may be made the automatic allocation of gst_exemption is irrevocable and any allocation made by the executor after the automatic allocation is made is ineffective no automatic allocation of gst_exemption is made to a_trust that will have a new transferor with respect to the entire trust prior to the occurrence of any generation skipping transfer with respect to the trust sec_2642 provides that any allocation of gst_exemption to property transferred as a result of the death of the transferor is effective on and after the date of death of the transferor sec_2652 defines transferor to mean a in the case of any property subject_to the tax imposed by chapter the decedent and b in the case of any property subject_to the tax imposed by chapter the donor sec_2652 provides that with respect to any trust for which a deduction is allowed under sec_2056 regarding qualified_terminable_interest_property the estate of the decedent may elect to treat all of the property in such trust for purposes of the gst tax provisions as if the qtip_election had not been made this election is referred to as the reverse_qtip_election the consequence of a reverse_qtip_election is that the decedent remains for gst tax purposes the transferor of the qtip_trust for which the election is made as a result the decedent's gst tax exemption may be allocated to that qtip_trust sec_26_2652-2 provides that a reverse_qtip_election is not effective unless it is made with respect to all of the property in the trust to which the qtip_election applies sec_26_2652-2 provides that if a reverse_qtip_election is made with respect to a_trust prior to date and the gst_exemption has been allocated to that trust the transferor or the transferor's executor may elect to treat the trust as two separate trusts one of which has a zero inclusion_ratio by reason of the transferor's gst_exemption previously allocated to the trust the separate trust with the zero inclusion_ratio consists of that fractional share of the value of the entire trust equal to the value of the nontax_portion of the trust under sec_26_2642-4 the reverse_qtip_election plr-148837-08 is treated as applying only to the trust with the zero inclusion_ratio an election under this section is made by attaching a statement to a copy of the return on which the reverse_qtip_election was made under sec_2652 the statement is to be filed before date sec_301_9100-1 provides that the commissioner has discretion to grant a reasonable extension of time under the rules set forth in sec_301_9100-2 and sec_301_9100-3 to make a regulatory election or a statutory election but no more than months except in the case of a taxpayer who is abroad under all subtitles of the internal_revenue_code except subtitles e g h and i sec_301_9100-3 provides the standards used to determine whether to grant an extension of time to make an election whose date is prescribed by a regulation and not expressly provided by statute requests for relief under sec_301_9100-3 will be granted when the taxpayer provides the evidence to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and that granting relief will not prejudice the interests of the government sec_301_9100-3 provides that a taxpayer is deemed to have acted reasonably and in good_faith if the taxpayer reasonably relied on a qualified_tax professional including a tax professional employed by the taxpayer and the tax professional failed to make or advise the taxpayer to make the election based on the facts submitted and the representations made we conclude that the requirements of sec_301_9100-3 have been satisfied therefore decedent's executor is granted an extension of time of days from the date of this letter to make the election under sec_26_2652-2 to treat the marital trust as two separate trusts one of which has a zero inclusion_ratio by reason of decedent's gst_exemption previously allocated to the marital trust the reverse_qtip_election will be treated as applying only to the trust with the zero inclusion_ratio the election should be made by completing the statement required in sec_26_2652-2 and submitting the election a copy of the return on which the reverse_qtip_election was made under sec_2652 and a copy of this letter to and filed with the internal_revenue_service center cincinnati ohio with respect to the second ruling_request we note that as provided above dollar_figuree of decedent’s gst_exemption remains unallocated after the filing of decedent’s form_706 we further note that under the facts provided no direct skips occurred at the decedent’s death as discussed above after the decedent’s estate makes the election under sec_26_2652-2 to treat marital trust as two separate trusts one of the trusts will be exempt from gst tax in view of the estate’s affirmative allocation of decedent’s gst_exemption the other trust will not be exempt but will have a transferor other than decedent for estate and gst tax purposes as for family_trust although family_trust plr-148837-08 was funded with dollar_figureb only dollar_figured of decedent’s gst_exemption was allocated thereto accordingly after decedent’s executor properly makes the election under sec_26_2652-2 dollar_figuref of decedent’s gst_exemption an amount less than dollar_figuree will be automatically allocated to family_trust pursuant to sec_2632 as in effect for the year in issue assuming the trusts are properly funded the inclusion_ratio for family_trust will be zero this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination sincerely curtis g wilson associate chief_counsel passthroughs special industries enclosure copy for sec_6110 purposes
